DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment Entry
Applicant's amendment or response filed 02/24/2021 is acknowledged and has been entered.  Claim 1 has been amended.  Claims 2-4, 9-10, and 17 have been cancelled.  Claims 20-30 are added. 
Newly submitted claims 20-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 


Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 5-8, 11, and 18, drawn to a method, classified in G01N33/48.
II. Claims 12-14, drawn to a device, classified in B01L2200/027.
III. Claims 15-16, drawn to a kit, classified in Y10S435/81.
IV. Claims 20-30, drawn to a method, classified in G01N33/689

The inventions are independent or distinct, each from the other because:
of Groups I and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.  Group II requires a computing device, a receiving step, and has three implemented algorithms and Group I requires the active step of determining.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Groups I and IV and II-III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product can be used for purifying the biomarkers instead of diagnosing whether a patient is not at risk for preeclampsia.
Inventions of Groups II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different design. For example, the inventions of Group II have an evaluation unit and the inventions of Group III have instructions. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
 Claims 20-30 withdrawn as drawn to non-elected inventions and species.   Accordingly, claims 1, 5-8, 11-16 and 18-30 are pending and claims 1, 5-8, 11, and 18 are under examination.
Priority
This application is a continuation of PCT/EP201306315, filed 06/24/2013.  Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s). EP12173886.8 and EP12183508.6, filed in the European Patent Office on 06/27/2012 and 09/07/2012.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 5-8, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims a NPV, which Applicant admits at 9 is based on the prevalence of the disease. Moreover, Rose (see reference below) at [0083] teaches that it is based on prevalence.  Applicant has not specified the prevalence of the disease in  a cohort and therefore, one cannot define the NPV as it is variable.   See MPEP  2173.05(b).


Claims 1, 5-8, 11, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1, 5-8, 11, and 18  is/are directed to a method for identifying and managing a pregnant subject not at risk for preeclampsia within a short period See MPEP 2106.  (see Digitech, Electric Power Group, CyberSource Corp., In re Grams, Ambry, etc.)
According to the Guidance on Patent Subject Matter Eligibility, the inquiry for subject matter eligibility consists of three steps (Steps 1, 2A, and 2B):
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Revised Step 2A: Prong One: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?   Yes, the claim is directed to a law of natural or natural phenomenon and an abstract idea.  Specifically, the claim is directed to the relationship between levels of sFlt-1 and P1GF in a sample and not being at risk of preeclampsia 
Step 2B:  If the claim is directed to a judicial exception, evaluate whether the claim provides an inventive concept?  No.
The claims are limited to determining the amount of the angiogenesis biomarker (1) sFlt-1 and P1GF in a sample of said subject with antibodies.
However, determining the amount of the angiogenesis biomarker (1) sFlt-1 and P1GF in a sample of said subject  with antibodies was previously undertaken by those of skill in the art, indicating that such a feature does not go beyond well-understood, routine activity.  See 103(a) rejection below.  Karumanchi at claims 60-61 and [0268]-[0270] teaches an ELISA, which naturally involves contacting the sample with antibodies and detecting the presence of the complexes formed.
Finally, the calculating, based on, and comparing step are mental steps and instructional steps and fall under the abstract idea judicial exception.   Since as explained above, the determining and using an antibody are routine and conventional, the claim as a whole does not amount to significantly more than the abstract idea and natural principle.
For all of these reasons, the elements/steps recited in the claims in addition to the judicial exception(s) fail to ensure that the claimed method amount to something significantly more than the judicial exception(s) itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 
Claims 1 and 5-8 is/are rejected under pre-AIA  35 U.00S.C. 103(a) as being unpatentable over Karumanchi et al. (US20060067937) in view of  Ohkuchi et al., Threshold of Soluble FMS-Like Tyrosine Kinase 1/Placental Growth Factor Ratio for the Imminent Onset of Preeclampsia, Hypertension, 2011; 58:859-862 (IDS entered) and Rose et al. (US2003/0175686A1).
With respect to claims 1 and 5, Karumanchi, throughout the reference and especially at abstract, [0028], [0041], [0082], [0094], [0141],  [0245], and claims 55-65 teaches a method for identifying and managing a pregnant subject not at risk for preeclampsia within a short period of time (teaches predicting the risk of preeclampsia, which naturally predicts both people at risk for preeclampsia and not at risk of preeclampsia) by determining the amount of sFLT-1 and Plgf via an immunoassay which naturally involves contacting the biomarker with an antibody and detecting the presence of complexes formed between the antibody and the biomarker, comparing the amount with a reference, calculating the relationship between sFlt-1 and PlGF, whereby a subject being not at risk for developing preeclampsia within the short period of time is diagnosed if the amount is identical or decreased compared to the reference in cases of sFLT-1 and identical or increased in the case of PlGF.  Karumanchi at abstract, [0035], [0041], [0134], [0094], [0071], [0245], claims 55-65 teaches calculating ratios of these biomarkers and comparing the ratio with a reference.  Karumanchi at [0036] teaches optimizing cutoff values depending on the use of the kit and thereby provides motivation to optimize cutoff value to have a NPV of at least 98%.  Moreover, it would be routine to optimize the cutoff value to get the appropriate NPV.  
Karumanchi does not teach the exact ratio.
However, Ohkuchi, throughout the reference and especially at abstract, teaches detecting risk of imminent preeclampsia by using the ratio of sFlt-1/PlGF and teaches comparing to a control, wherein an increase is indicative of an imminent risk of preeclampsia.  Therefore, a decrease is indicative of not at a risk of preeclampsia.  Moreover, by determining the ratio to detect risk of preeclampsia. Ohkuchi at abstract teaches calculating the ratio of sFlt-1/PlGF and teaches that a reference value of 38 is highly sensitive, which Applicant admits in the specification at Example 4 to have an NPV of greater than 98%.  Ohkuchi at abstract teaches calculating the ratio of sFlt-1/PlGF and teaches that the reference value is 38 (which is less than 46).  
Rose, throughout the reference and especially at [0079]-[0080] and [083] teaches selecting cutoffs to optimize the negative predict value of the test.

It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have calculated a ratio from said amounts of sFLT-1 and PlGF and 
One of ordinary skill in the art would have been motivated to have calculated a ratio from said amounts of sFLT-1 and PlGF and compared to a reference value, as taught by Karumanchi and Ohkuchi, of 38, as taught by Ohkuchi, and identified a pregnant subject as not at risk for developing preeclampsia within a short period of time, as taught by Ohkuchi and Karumanchi, where the NPV is at least 98%, as taught by Ohkuchi (Ohkuchi teaches a cutoff value of 38, which Applicant admits has an NPV of at least 98%), and would have optimized the cutoff value to obtain the negative predictive value, as taught by Rose, in the method of Karumanchi, because Karumanchi teaches calculating ratios of any combination of biomarkers and comparing to a reference value and Ohkuchi teaches that the ratio of sFLT-1/PlGF accurately predicts imminent (or lack therefore) preeclampsia. One would be motivated to use the ratio and compare to a reference value in order predict imminent preeclampsia or lack thereof. One would be motivated to use a reference value of 38, as taught by Ohkuchi, because Karumanchi teaches using different reference values and Ohkuchi teaches that 38 is highly sensitive.  One would be motivated to optimize the cutoff value to control the negative predictive value.
One of ordinary skill in the art would have a reasonable expectation of success, because it is routine to have ambulant monitoring of pregnant women. One of ordinary skill in the art 
With respect to claim 6, Karumanchi at [0113]-[0114], [0273], [0275], and [0277] teaches predicting preeclampsia within four weeks (1-5 weeks), which overlaps with the claimed range and renders it obvious. Moreover, Ohkuchi at abstract, teaches that using a cutoff value of 38 for sFlt-1/P1GF predicts imminent preeclampsia (and therefore predicts non-preeclampsia) in 2.2-+ 0.6 weeks, which overlaps with the claimed range and therefore renders it obvious.

With respect to claim 7, Karumanchi at [0144] and [0254] teach that the pregnant subject is between week 20 and week 40 (any of the third trimester weeks).
With respect to claim 8, Karumanchi at [0144] teaches that the sample is a blood sample.
Claim 11  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karumanchi et al. (US20060067937) in view of Ohkuchi et al., Threshold of Soluble FMS-Like Tyrosine Kinase 1/Placental Growth Factor Ratio for the Imminent Onset of Preeclampsia, Hypertension, 2011; 58:859-862 (IDS entered) and Rose et al. (US2003/0175686A1), as applied to claim 1, and further in view of Crispi et al., Predictive value of angiogenic factors and uterine artery Doppler for early-vs late onset pre-eclampsia and intrauterine growth restriction, Ultrasound Obstet Gynecol 2008, 31:303-309.
With respect to claim 11, Karumanchi, Rose, and Ohkuchi do not teach performing a Doppler ultrasonography.
However, Crispi, throughout the reference and especially at abstract, 303-305, and 307, teaches performing Doppler ultrasonography before measuring sFlt-1 and P1GF and teaches using them in combination to identify patients with a risk of preeclampsia. Therefore, one would 
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have identified the subject to be at risk of preeclampsia based on an abnormal Doppler ultrasonography, as taught by Crispi, in the method of Karumanchi, as modified by Ohkuchi and Rose.
One of ordinary skill in the art would have been motivated to have identified the subject to be at risk of preeclampsia based on an abnormal Doppler ultrasonography, before measuring the biomarkers, because it would eliminate the need to test people who were not at risk and would further increase sensitivity and specificity as more data points were used to calculate risk.  Performing the Doppler ultrasonography and having an abnormal result naturally identifies a patient at risk.  Moreover, changes to the sequence of adding ingredients is prima facie obvious (MPEP 2144.04).  See in re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).  
One of ordinary skill in the art would have a reasonable expectation of success, because Doppler ultrasonography identifies early preeclampsia.
Claim 18  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karumanchi et al. (US20060067937) in view of Ohkuchi et al., Threshold of Soluble FMS-Like Tyrosine Kinase 1/Placental Growth Factor Ratio for the Imminent Onset of Preeclampsia, Hypertension, 2011; 58:859-862 (IDS entered) and Rose et al. (US2003/0175686A1), as applied to claim 1, and further in view of Stepan et al., Circulatory soluble endoglin and its predictive .
Karumanchi, Rose, and Ohkuchi do not teach abnormal uterine perfusion.
However, Stepan, throughout the reference and especially at abstract and 175.e2, teaches that pregnant women with abnormal uterine perfusions are a high-risk group for preeclampsia and teaches measuring sFlt-1 and Endoglin in patients with abnormal uterine perfusion in order to detect preeclampsia.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used a subject with an abnormal uterine profusion, as taught by Stepan, in the method of Karumanchi, as modified by Ohkuchi and Rose.
One of ordinary skill in the art would have been motivated to have used a subject with an abnormal uterine profusion, as taught by Stepan, in the method of Karumanchi, as modified by Ohkuchi and Rose, because Stepan teaches patients with abnormal uterine profusion have a high risk of preeclampsia. One would be motivated to use those patients in order to determine whether they are going to develop preeclampsia and Stepan teaches measuring sFlt-1 in these patients in order to diagnose preeclampsia.
One of ordinary skill in the art would have a reasonable expectation of success, because Stepan teaches measuring sFlt-1 in these patients in order to diagnose preeclampsia and it is routine to use patients at risk for a certain disease in order to diagnose the disease.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 5-8, 11, and 18 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US10302657 in view of Karumanchi et al. (US20060067937) and Ohkuchi et al., Threshold of Soluble FMS-Like Tyrosine Kinase 1/Placental Growth Factor Ratio for the Imminent Onset of Preeclampsia, Hypertension, 2011; 58:859-862 (IDS entered) and Rose et al. (US2003/0175686A1). 
US10302657 at claims 1-3 teaches a method of predicting risk of preeclampsia comprising measuring sFlt-1 and PlGF by contacting the biomarkers with an antibody and detecting the complex formed, calculating a ratio of SFlt-1 to PlGF and comparing the ratio to a reference value (ratio of a previous measurement) and diagnosing the subject as being at risk of preeclampsia within a short time (within 16 days) if the second ratio is at least 3 times the value of the first ratio.  US10302657 renders obvious predicting that there is no risk of preeclampsia if the second ratio is less than 3 times the first ratio. Moreover, US10302657 at id. teaches that supportive measures such as administration of blood pressure reducing agents are administered if the patient is at risk for preeclampsia, thereby rendering obvious not administering them if the subject is not at risk for preeclampsia.
US10302657 does not teach the based on step.
However, Karumanchi, throughout the reference and especially at abstract, [0028], [0041], [0082], [0094], [0141],  [0245], and claims 55-65 teaches a method for identifying and managing a pregnant subject not at risk for preeclampsia within a short window of time (teaches predicting the risk of preeclampsia, which naturally predicts both people at risk for preeclampsia and not at risk of preeclampsia) by determining the amount of sFLT-1 and Plgf, calculating the 
Moreover, Ohkuchi, throughout the reference and especially at abstract, teaches detecting risk of imminent preeclampsia by using the ratio of sFlt-1/PlGF and teaches comparing to a control, wherein an increase is indicative of an imminent risk of preeclampsia.  Therefore, a decrease is indicative of not at a risk of preeclampsia.  Moreover, by determining the ratio to detect risk of preeclampsia. Ohkuchi at abstract teaches calculating the ratio of sFlt-1/PlGF and teaches that a reference value of 38 is highly sensitive, which Applicant admits in the specification at Example 4 to have an NPV of greater than 98%.


It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have compared to a reference value, as taught by Karumanchi, US10302657, and Ohkuchi, of 38, as taught by Ohkuchi, and identified a pregnant subject as not at risk for developing preeclampsia within a short period of time, as taught by Ohkuchi, Karumanchi and rendered obvious by copending US10302657, where the NPV is at least 98%, as taught by Ohkuchi (Ohkuchi teaches a cutoff value of 46 or 38 or less, which Applicant admits has an NPV of at least 98%), and optimized the NPV, as taught by Rose, in the method of US10302657.
One of ordinary skill in the art would have been motivated to have to a reference value, as taught by Karumanchi, US10302657, and Ohkuchi, of 38, as taught by Ohkuchi, and identified a pregnant subject as not at risk for developing preeclampsia within a short period of time, as taught by Ohkuchi, Karumanchi and rendered obvious by copending US10302657, where the NPV is at least 98%, as taught by Ohkuchi (Ohkuchi teaches a cutoff value of 46 or 38 or less, which Applicant admits has an NPV of at least 98%), and optimized the NPV, as taught by Rose, in the method of US10302657, because Ohkuchi teaches that the ratio of sFLT-1/PlGF accurately predicts imminent (or lack therefore) preeclampsia. One would be motivated to use the ratio and compare to a reference value in order predict imminent preeclampsia or lack thereof. One would be motivated to use a reference value of 46 or 38 or less, as taught by Ohkuchi, because Karumanchi teaches using different reference values and Ohkuchi teaches that 38 is highly sensitive.  

Response to Arguments
Declarant’s arguments, see Declaration, filed 02/24/2021, with respect to the 103(a) rejection have been fully considered and are not persuasive.   Declarant claims that while the methods may predict who are at risk for developing preeclampsia, there is no indication that the methods can rule out preeclampsia at all; however, the method does not rule out preeclampsia at all. Applicant argues that since there are many pathways to preeclampsia, it will be impossible to rule out preeclampsia; however, the claim is to identifying someone not at risk with a certain predictive value in a short time rather than rule out completely over every time period. Declarant has not provide evidence that one would not have a reasonable expectation of success in a short period of time. Every method for predicting at risk or not at risk predicts whether or not one would get preeclampsia. Declarant also argues that 38 is the likelihood ratio; however, it appears clear from Ohkuchi at abstract and 860 teaches that 38 is a ratio not a likelihood ratio (The onset thresholds of the sFlt-1/PlGF at 26 to 31 weeks of gestation were useful for detecting imminent PE with the onset at >36 weeks of gestation, showing sensitivity of 0.36 and a positive likelihood ratio and 95th percent CIs of 38 (11–132); when positive, PE occurred at 2.20.6 weeks (range: 1.4 –3.0 weeks) after the measurement of the sFlt-1/PlGF ratio.  For onset thresholds at 26 to 31 weeks of gestation, the LR+s for the prediction of PE with onset at <36 weeks of gestation using onset thresholds of sFlt-1, sEng, and the sFlt-1/PlGF ratio were very high, at 19, 13, and 38 with sensitivities of 0.36, 0.55, and 0.36, respectively.)  Thus, Declarant’s argument are not persuasive.  

The rejection under 35 U.S.C. 112(b) was not made. Thus, the arguments are moot.
Applicant’s arguments, see Remarks, filed 02/24/2021, with respect to the 101 rejection have been fully considered and are not persuasive.   Applicant argues that the guidance states Office should evaluate whether the additional elements integrate the judicial exception. This was done.  One factor in integration is whether it is routine and conventional. Applicant argues that calculating, comparing, and identifying are additional elements; however, these are mental steps and therefore abstract ideas.   Applicant states without evidence that it practical applies it.  Applicant also states that routine and conventional analysis is not allowed in step 2A; however, it was not done in step 2A. Applicant argues that rule out is a practical application; however, that is simply the natural principle. Applicant argues that treatment steps are not required. They are not.  It is a recommended method of overcoming the 101 rejection. One can amend the claims to integrate the judicial exception in another method. The new claims are withdrawn.
Applicant’s arguments, see Remarks, filed 02/24/2021, with respect to the 103(a) rejection have been fully considered and are not persuasive.   Applicant argues that it does not rule out diagnosis; however, as the references clear that levels below the cutoff indicate the absence of a renal disorder, the ordinary artisan would have found it obvious to conclude that conversely, levels above this cutoff indicate that the subject does have preeclampsia. The ordinary artisan would recognize that when using a cutoff value to distinguish disease from normal individuals, that it would be common to perform both positive and negative diagnosis, i.e. to rule in as well as to rule out disease.  For example, US20040121343A1 at [0014], [0021], [0033]-[0035], and claim 1 teaches ruling in or ruling out diagnoses based on concentrations of biomarker.  Applicant argues that Karumanchi does not teach the ratio of sflt-1/plgf. However, Karumanchi at abstract, [0035], [0041], [0071], and claim 65 teaches calculating ratios of these onset thresholds of the sFlt-1/PlGF at 26 to 31 weeks of gestation were useful for detecting imminent PE with the onset at >36 weeks of gestation, showing sensitivity of 0.36 and a positive likelihood ratio and 95th percent CIs of 38 (11–132); when positive, PE occurred at 2.20.6 weeks (range: 1.4 –3.0 weeks) after the measurement of the sFlt-1/PlGF ratio.  For onset thresholds at 26 to 31 weeks of gestation, the LR+s for the prediction of PE with onset at <36 weeks of gestation using onset thresholds of sFlt-1, sEng, and the sFlt-1/PlGF ratio were very high, at 19, 13, and 38 with sensitivities of 0.36, 0.55, and 0.36, respectively.)  Applicant also argues that Rose and Ohkuchi do not teach the rule out method; however, they are not relied upon to teach it.  Applicant does not argue the dependent claims individually or the double patenting rejection.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McElrath TF, Lim K-H, Pare E, et al. Longitudinal evaluation of predictive value for preeclampsia of circulating angiogenic factors throughpregnancy. Am J Obstet Gynecol 2012;207:407.e1-7.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641